DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The preliminary amendment filed 2020-10-05 has been entered and fully considered.


Priority
Applicant’s claim for the benefit of prior-filed applications under 35 U.S.C. 120 is acknowledged.


Terminal Disclaimer
The terminal disclaimer filed on 2022-02-17 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Numbers 10771473 and 10764302 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2022-02-16 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof..


Claim limitations (as recited in claims 39-40) “means for establishing a locational proximity”, “means for confirming a trust relationship”, “means for accessing the network-based service”, “means for, responsive to accessing with the network-based service, receiving content”, and “means for receiving audio, visual, or audiovisual data” have been interpreted under 35 U.S.C. 112(f), because they use a non-structural term “means for” coupled with functional language without reciting sufficient structure to achieve the functions.
Since the claim limitations invoke 35 U.S.C. 112(f), claims 39-40 are interpreted to cover the corresponding structure described in the specification that achieves the claimed functions, and equivalents thereof.  

For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Justin McCarthy (Reg. 67101) on 2022-02-15.

Please replace the Claims as follows:
25. (Currently Amended) The first computing device of claim 21, wherein the operations of confirming the trust relationship with the second computing device comprises:
receiving a secret through an input device of the first computing device, the secret provided by the second computing device; and
transmitting the secret to the network-based service.

confirming the trust relationship with the second computing device comprises obtaining a token from the second computing device and wherein the operations of authenticating with the network-based service comprises sending the token to the network-based service.

35. (Currently Amended) The method of claim 31, wherein confirming the trust relationship with the second computing device comprises:
receiving a secret through an input device of the first computing device, the secret provided by the second computing device; and
transmitting the secret to the network-based service.

38. (Currently Amended) The method of claim 31, wherein confirming the trust relationship with the second computing device comprises obtaining a token from the second computing device and wherein authenticating with the network-based service comprises sending the token to the network-based service.


Allowable Subject Matter
Claims 21-40 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.  

Kuscher et al. (US Pre-Grant Publication No. 20150109399-A1, hereinafter “Kuscher”) teaches control of a video conference system wherein a mobile device can authenticate with a video conference control application after detection and connection with a proximity detector in the conference location.  

Nelson et al. (US Pre-Grant Publication No. 20130290416-A1, hereinafter “Nelson”) teaches accessing a meeting using meeting credentials that are publicly displayed on a screen in a meeting location.  

Ramaswamy et al. (US Pre-Grant Publication No. 20120185291-A1, hereinafter “Ramaswamy”) teaches a conference system when a user can join a meeting based on proximity and/or a meeting invite.  

The prior art of record fails to teach or suggest, individually or in combination, each and every limitation of the claimed invention, within the context of the claimed invention as a whole, as recited in claim 1, as renumbered.
Although Kuscher discloses detection and connection with a proximity detector in a conference location, Kuscher does not disclose confirming a trust relationship with the second computing device based upon an exchange of data with the second computing device.  Ramaswamy discloses meeting connection based on either proximity or a meeting invite, but fails to disclose confirming a trust relationship with the second computing device indicating an access privilege.  The Examiner notes that Nelson generally cures this deficiency by having an 
Thus, the Examiner finds that the prior art does not provide sufficient teaching or motivation for anticipating or rendering obvious the claimed invention as a whole, without the usage of impermissible hindsight reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Bechtel/
Primary Examiner, Art Unit 2491